Citation Nr: 0602367	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  03-08 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased disability rating for 
degenerative joint disease of the lumbar spine, currently 
evaluated as 20-percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1965.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York.

Procedural history

In a June 1968 rating decision, service connection was 
granted for lumbosacral strain, initially evaluated as 
noncompensably (i.e., 0-percent) disabling.  

The veteran filed an increased rating claim in May 2000.  

In an August 2001 rating decision, the RO recharacterized the 
disability as moderate narrowing of L-5, S-1 and moderate 
hypertrophic spurs with pain, and increased the disability 
rating to 10 percent.  The veteran perfected an appeal of 
that decision.  

In February 2003, the RO recharacterized the disability as 
degenerative joint disease of the lumbar spine and increased 
the rating to 20 percent.  The veteran has not indicated that 
he is satisfied with the currently assigned 20 percent 
disability rating.  Consequently, he still has an appeal 
pending.  See AB v. Brown, 6 Vet. App. 35, 
38-39 (1993) [when a veteran is not granted the maximum 
benefit allowable under the Rating Schedule, the pending 
appeal as to that issue is not abrogated].




FINDING OF FACT

The degenerative joint disease (arthritis) in the veteran's 
lumbar spine is manifested by pain and decreased range of 
motion - with additional loss of motion during flare-ups or 
prolonged/repetitive use of his low back due to the extent of 
the pain, weakened movement, premature/excess fatigability, 
and lack of endurance; when this additional functional 
impairment is considered, it is tantamount to 
severe limitation of motion.


CONCLUSION OF LAW

The schedular criteria are met for a 40 percent rating for 
degenerative joint disease of the lumbar spine.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5292, 5295 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5242 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Board has given consideration to the VCAA, Pub. L. No. 
106-475, 114 Stat.  2096 (2000) [codified as amended at 
38 U.S.C.A. § 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  



The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2005).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the February 2003 Statement of the Case (SOC) and 
the January 2004 and December 2004 Supplemental Statements of 
the Case (SSOCs) of the pertinent laws and regulations, of 
the need to submit additional evidence on his claim, and of 
the particular deficiencies in the evidence with respect to 
his claim.  

More significantly, letters were sent to the veteran in 
September 2001, September 2002, and September 2003, with 
copies to his representative, which were specifically 
intended to address the requirements of the VCAA.  The 
letters enumerated what the evidence must show in order to 
establish entitlement to the benefit sought.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In the 
September 2003 VCAA letter, the RO notified the veteran that 
VA  was responsible for getting "Relevant records held by 
any Federal Agency.  This may include medical records from 
the military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  See the September 10, 2003, page 4.  The 
RO also informed the veteran that VA will make reasonable 
efforts to get "Relevant records not held by any Federal 
Agency.  This may include medical records from State or local 
governments, private doctors and hospitals, or current or 
former employers."  Id.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In 
this regard, all three letters advised the veteran to give 
the RO enough information about relevant records so the RO 
could request them from the agency or person who has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  In this case, the September 2003 letter 
informed the veteran:  "It's your responsibility to make 
sure that we receive all requested records that aren't in the 
possession of a Federal department or agency."  See the 
September 10, 2003 letter, page 4.  This satisfies the 
regulation, in that it informed the veteran that he could 
submit any and all evidence which was pertinent to his claim, 
not merely that requested by the RO.

The Board therefore finds that the August 2001, August 2002, 
and September 2003 letters, the February 2003 SOC, and the 
January 2004 and December 2004 SSOCs properly notified 
the veteran and his representative of the information and 
medical evidence, not previously provided to VA that is 
necessary to substantiate the claim, and properly indicated 
which information and evidence is to be provided by the 
veteran and which VA would attempt to obtain on his behalf.  

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of his claim by 
rating decision in August 2001.  So there was compliance with 
the preferred sequence of events (VCAA notice before initial 
adjudication) specified in Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The evidence of record includes VA and private treatment 
records, and reports of VA examinations.  There is no 
indication there currently exists any evidence that has a 
bearing on this case which has not been obtained.  The 
veteran and his representative have not identified any 
outstanding evidence.  In fact, in January 2005, the veteran 
indicated that he had no more evidence to submit.  
See VA Form 21-4138, dated January 7, 2005.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  See 38 C.F.R. § 3.103 (2005).  In his substantive 
appeal filed in April 2003, the veteran declined a personal 
hearing.  Accordingly, the Board will proceed to a decision 
on the merits.

Pertinent Laws and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.



Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  And, as mentioned, all 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.

Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  See 68 Fed. Reg. 51, 
454-51, 458 (Aug. 27, 2003).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003.  The Board will therefore evaluate the 
veteran's service-connected spine disability under both the 
former and the current schedular criteria, keeping in mind 
that the revised criteria may not be applied to any time 
period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2005); 
VAOPGCPREC. 3-2000; Green v. Brown, 10 Vet. App. 111, 117 
(1997).

The Board provided the veteran with the new regulatory 
criteria in the January 2004 SSOC.  In response, his 
representative submitted additional argument on his behalf in 
November 2005.  Therefore, there is no prejudice to the 
veteran in the Board adjudicating the claim at this juncture.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

(i.) The former schedular criteria

The RO rated the veteran's low back disability, degenerative 
joint disease of the lumbar spine, as 20-percent disabling 
under 38 C.F.R. § 4.71a, DC 5295 [for lumbosacral strain].  
There is, however, a DC specifically pertaining to 
degenerative joint disease - former 5003, which also will be 
considered.

Diagnostic Code 5295, prior to September 26, 2003, provided a 
20 percent evaluation for lumbosacral strain accompanied by 
muscle spasm on extreme forward bending, with unilateral loss 
of lateral spine motion in a standing position; and a 40 
percent evaluation for severe lumbosacral strain manifested 
by listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (prior to September 26, 2003).

Diagnostic Code 5292 [limitation of motion, lumbar spine] 
provided a 20 percent evaluation for moderate limitation of 
motion of the lumbar spine, and a 40 percent evaluation for 
severe limitation of motion.  38 C.F.R. § 4.71a, DC 5292 
(prior to September 26, 2003).

(ii.) The current schedular criteria

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine provides that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (effective 
September 26, 2003).  This includes Diagnostic Code 5242 
[degenerative arthritis of the spine].

There are several notes set out after the diagnostic 
criteria, a summary of which is as follows.  First, 
associated objective neurologic abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Third, in exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in the regulation.  Fourth, each range of motion 
measurement should be rounded to the nearest five degrees.  
Id.



Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

Analysis

(i.) The former schedular criteria

On VA examination in January 2001, the veteran reported 
having continuous aching as well as stiffness with sitting 
and experiencing episodic exacerbations of significant back 
dysfunction lasting a few days, occurring two to three times 
a year.  It was noted that he ambulated in and out of the 
examination room with difficulty; however, his back showed 
preserved motion.  Range of motion of the back was forward 
flexion to 80 degrees with some difficulty, extension to 20 
degrees, and right and left lateral flexion to 20 degrees.  
Straight leg raising was 90 degrees bilaterally.  



VA examination in December 2002 revealed normal back 
curvature except loss of lumbar lordosis.  The veteran was 
tender to percussion of the spine over the L5-S1 area, and in 
the lower lumbar area.  There was also some paravertebral 
muscle spasm bilaterally.  Range of motion was forward 
flexion to 70 degrees, extension to 34 degrees, lateral 
bending to 20 degrees in each direction and twisting to 
20 degrees in each direction.  Straight leg raising was 64 
degrees bilaterally, limited by some low back pain.  

In an April 2003 statement, W.P., M.D., the veteran's 
treating physician, opined that the veteran met the 
requirements of a rating higher than 20 percent based on 
chronic symptoms of low back pain with radiation to the 
anterior thighs.  

On VA examination in July 2004, the veteran denied taking any 
medications for pain.  He indicated that flare up of the pain 
occurred with cold weather, pushing, pulling and lifting.  He 
could not flex his back when there was a flare up and there 
was a functional impairment of not being able to bear weight.  
He did not need any assistive devices and walked unaided, 
albeit with a limping gait.  He could walk 100 feet without 
any problem.  He could drive but not for long distances of 
more than 2 to 3 hours.  

Range of motion of the lumbar spine was forward flexion to 60 
degrees and extension to 25 degrees.  Right and left lateral 
flexion produced pain at 25 degrees.  Right and left rotation 
produced pain at 20 degrees.  The lumbosacral spine was 
painful on motion.  There was limitation of movement of the 
lumbar spine with pain, fatigue, weakness, and lack of 
endurance following repetitive use and also during a flare 
up.  During cold weather there was painful motion, spasm, 
weakness, and tenderness in the lumbar spine.  There was 
abnormal gait and loss of lumbar lordosis.  The veteran had 
postural abnormalities with abnormal weightbearing.  The 
diagnosis was degenerative joint disease of the lumbar spine.  



The examiner commented that range of motion of the lumbar 
spine was limited by pain, fatigue, weakness, and lack of 
endurance following repetitive use and during a flare up.  
The major functional impact was that the veteran was unable 
to walk more than 100 feet without any pain.  He was only 
able to drive a car for about 2-3 hours and could not bend 
his back without causing pain.  Neurologically, the veteran 
had no abnormal findings.  

In an addendum to the above examination, dated in December 
2004, the examiner clarified that the veteran forward flexed 
and extended his back to 60 degrees and 20 degrees, 
respectively, without any pain.  On right and left lateral 
flexion, pain started at 25 degrees and continued up to 30 
degrees.  On rotation of the spine to the right, pain started 
at 20 degrees and continued to 27 degrees; on the left, pain 
started at 20 degrees and continued to 25 degrees.  The 
examiner stated that based on the functional loss due to 
pain, fatigue, weakness and lack of endurance, the veteran's 
ability to rotate his lumbar spine to the right and left was 
significantly reduced to 15 degrees.  Lateral flexion to the 
right and left was reduced to 20 degrees on repetitive use of 
the lumbar spine and also during flare-ups of lumbar pain.  
During repetitive use and flare-ups, the veteran could walk 
up to 50 feet only, instead of 100.  He used a cane to walk, 
but still could not climb stairs during a flare-up of back 
pain.  The examiner commented that although the veteran did 
not have intervertebral disc syndrome (IVDS) he did get 
incapacitating episodes of back spasms that were severe 
enough to require bedrest.  He had 3 incapacitating episodes 
in the last 12 months.  

In reviewing the evidence of record, the Board finds that the 
veteran's disability picture does not meet the criteria for a 
higher evaluation under the former DC 5295.  In this regard, 
the Board notes that while the December 2004 addendum noted 
back spasms in the lumbar spine, none of the medical evidence 
of record, including the January 2001, December 2002 and July 
2004 examinations, revealed listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint spaces, or with some of these 
characteristics with abnormal mobility on forced motion.  As 
such, there is no evidence which would warrant a 40 percent 
rating under the former DC 5295.

The medical evidence, however, does show that range of motion 
of the veteran's low back was moderately reduced on VA 
examination in July 2004.  Specifically, forward flexion was 
recorded as 60 degrees (normal 90 degrees) with decreased 
range of motion also shown in extension.  The veteran had 
pain on right and left lateral flexion starting at 25 
degrees, and on right and left rotation starting at 
20 degrees.  The examiner stated that based on additional 
loss of motion due to pain, weakened movement, excess 
fatigability and lack of endurance lateral flexion was 
reduced to 20 degrees bilaterally while rotation was 
significantly reduced to 15 degrees bilaterally.  It was 
further noted that during flare-ups the veteran had to use a 
cane to walk and could only walk half as far as normal.  In 
addition, he could not bend his back because of pain.  So 
given the totality of the veteran's low back symptoms, 
including the additional pain and discomfort he experiences 
on prolonged/repetitive use, and the fact that the most 
recent clinical evaluation showed significantly reduced 
motion, a higher 40 percent rating will be granted under the 
former DC 5292 for severe limitation of motion of the lumbar 
spine.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, DC 5292; DeLuca.  This is the maximum 
rating under this code.  Note also that ratings under the 
former DC 5003 do not exceed 20 percent (so even lower than 
40 percent), and DC 5003, in turn, uses DC 5292 as a basis 
for determining the appropriate rating, based on the extent 
of limitation of motion.

The Board realizes a higher (i.e., 60 percent) rating is 
available under the former DC 5293 [for intervertebral disc 
syndrome (IVDS)].  But this diagnostic code requires evidence 
of primarily neurological symptoms.  And, here, the presence 
of such symptoms is not supported by the objective medical 
evidence of record.  For example, the July 2004 VA 
examination indicated that no neurological abnormalities were 
present.  In fact, the examiner specifically stated the 
veteran did not have IVDS.  So absent any objectively 
confirmed neurological symptoms, rating the low back 
disability under the former DC 5293 would be inappropriate.



(ii) The current schedular criteria

Under the new criteria, a 50 percent rating requires 
unfavorable ankylosis of the entire thoracolumbar spine.

The Board notes that ankylosis is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  Because 
the veteran is able to move his low back joint, by 
definition, it is not immobile.  Therefore, ankylosis is not 
shown.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that a higher 40 percent rating - but no greater, 
is warranted for the degenerative joint disease of the lumbar 
spine.


ORDER

A higher 40 percent rating - but no greater, is granted for 
degenerative joint disease of the lumbar spine, subject to 
the applicable laws and regulations concerning the payment of 
VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


